Exhibit 10.2

Execution Version

 

Dated    11 April 2018

WAIVER AND VARIATION AGREEMENT

relating to the share purchase agreement between

ETF SECURITIES LIMITED

WISDOMTREE INTERNATIONAL HOLDINGS LTD

and

WISDOMTREE INVESTMENTS, INC.

 



--------------------------------------------------------------------------------

THIS AGREEMENT is made on     11 April 2018

BETWEEN:

 

(1) ETF SECURITIES LIMITED, incorporated in Jersey with registered number 88370
and whose registered office is at Ordnance House, 31 Pier Road, St. Helier,
Jersey JE4 8PW (the “Seller”);

 

(2) WISDOMTREE INTERNATIONAL HOLDINGS LTD, incorporated in England and Wales
with registered number 11046784 and whose registered office is at 3rd Floor,
31-41 Worship Street, London EC2A 2DX (the “Buyer”); and

 

(3) WISDOMTREE INVESTMENTS, INC., a Delaware corporation with executive offices
at 245 Park Avenue, 35th Floor, New York, NY 10167 (“WisdomTree” or the
“Guarantor”),

each a “party” and together the “parties”.

 

1. INTRODUCTION

 

1.1 Pursuant to the share purchase agreement dated 13 November 2017 between the
parties (the “SPA”), the Seller agreed to sell the Shares and the Buyer agreed
to purchase such Shares, in each case on the terms and conditions set out in the
SPA.

 

1.2 As set out at clause 5.1 of the SPA, Completion is conditional upon the
satisfaction of, or the satisfaction subject only to Completion of, or waiver
of, each of the Conditions set out in Schedule 2 of the SPA.

 

1.3 The condition set out at paragraph 3.1 of Schedule 2 of the SPA requires
that the Jersey Competition Regulatory Authority issues a decision in writing
(which is not withdrawn, amended or lapsed) to approve the transaction
contemplated by the SPA, pursuant to Article 22 of the Competition (Jersey) Law
2005 (the “Jersey Anti-Trust Condition”).

 

1.4 On Completion, the parties are to perform their respective obligations in
relation to the sale and purchase of the Shares in accordance with and as set
out in Schedule 4. Pursuant to paragraphs 1 and 2 of Part II of Schedule 4 to
the SPA, the Buyer is to arrange for certain telegraphic transfers to be made.

 

1.5 The parties wish to vary the SPA as set out in this Agreement with effect
from the date of this Agreement. This Agreement constitutes a variation of the
SPA for the purposes of clause 19.5 of the SPA.

 

2. INTERPRETATION

 

     Unless the context requires otherwise, terms defined in the SPA shall have
the same meanings under this Agreement and the principles of interpretation set
out in clause 1 of the SPA shall apply to this Agreement.

 

3. WAIVER

 

3.1 The parties hereby unconditionally and irrevocably agree to waive the Jersey
Anti-Trust Condition. For the avoidance of doubt, nothing further shall be
required of any of the parties in satisfaction of the Jersey Anti-Trust
Condition, and it shall be considered to have been waived for the purposes of
clause 5.1 of the SPA.

 

3.2 The waiver given in this Agreement is without prejudice to any rights or
remedies that the parties may have now or in the future with respect to any
other matters, and is limited to the provisions and specific circumstances to
which it refers. Nothing in this Agreement shall be, or be deemed to be, a
waiver, consent, amendment or agreement in respect of any of the provisions or
conditions of the Transaction Documents, except the specific waiver of the
Jersey Anti-Trust Condition given in this Agreement.

 

2



--------------------------------------------------------------------------------

4. VARIATION

With effect from the date of this Agreement, the SPA will be deemed to have been
varied as follows:

 

  (a) the definition of “Completion Payment” in clause 1.1 of the SPA shall be
varied by the deletion of the words “and the Total Escrow Amount”;

 

  (b) clause 7.3.1 of the SPA shall be varied by the addition of the words “and
save for entering into a deed of novation of the deed of undertaking relating to
ETFS Equity Securities Limited between ETFS Equity Securities Limited, Société
Générale, the Seller, ETFS UK and the Company” after “in accordance with the
Reorganisation Steps Paper”;

 

  (c) paragraph 1.5 of Schedule 2 to the SPA shall be deleted in its entirety
and replaced with the words “In respect of ManJer, the JFSC having agreed to
issue upon receipt by the JFSC of confirmation of Completion having taken place,
an amended registration certificate pursuant to article 9 of the Financial
Services (Jersey) Law 1998 providing that ManJer is authorised to conduct the
following classes of fund services business: U—manager and Z—distributor.”

 

  (d) paragraph 2 of Part II of Schedule 4 to the SPA shall be deleted in its
entirety and replaced with the words “intentionally left blank”;

 

  (e) a new paragraph shall be added to Part I of Schedule 4 to the SPA,
reading:

 

       “the Seller shall arrange for the telegraphic transfer by CHAPS of the
Total Escrow Amount into the Escrow Account, which amount shall be maintained in
accordance with the provisions of Schedule 15.”;

 

  (f) paragraph 4 of schedule 4 to the SPA shall be amended so that the first
sentence shall be deleted in its entirety and replaced with the words: “issue
the Preferred Consideration Shares credited as fully paid in book-entry form to
the Seller”;

 

  (g) clause 5.16 of the SPA shall be amended such that all references to “43”
shall be deleted and replaced with “42”;

 

  (h) for the purposes of clause 5.16 of the SPA, it is agreed that the
employees the Buyer wishes to continue to employ post-Completion shall be those
42 employees listed at Schedule 1 of this Agreement and these individuals shall
be the only employees who remain employed by ETFS UK at Completion who are not
under notice of termination. The Buyer acknowledges that those employees listed
at Part B of Schedule 1 remain employed by ETFS UK but have resigned and their
employment will terminate following Completion but prior to 30 June 2018, and
Tyler Woollard has been given notice of termination by reason of redundancy and
his employment will terminate following Completion in June 2018. The Buyer
hereby confirms that those employees listed in Schedule 1 of this Agreement are
the only people it requires to be employed in the business on Completion;

 

  (i) for the purposes of the definition of “Redundant Employees” in clause 1.1
of the SPA, the employees or former employees of ETFS UK who have been given
notice of termination of their employment by reason of redundancy prior to the
Completion Date are those employees listed at Schedule 2 to this Agreement. The
Buyer hereby acknowledges and agrees that, where required under the SPA, it gave
or is deemed to have given its prior written consent to these employees becoming
Redundant Employees;

 

  (j) for the purposes of the definition of “Retained Employees” in clause 1.1
of the SPA, the list of those employees to be retained shall be those employees
listed at Schedule 3 of this Agreement and this list shall replace the list at
Schedule 14 of the SPA. References in the SPA to “Retained Employee” shall be
construed accordingly;

 

3



--------------------------------------------------------------------------------

 

  (k) the Buyer acknowledges that (i) those employees listed at Part A of
Schedule 4 have resigned and their employment with ETFS UK terminated prior to
Completion; and (ii) the employees listed at Part B of Schedule 4 were employed
by ETFS UK under fixed term employment contracts which terminated prior to
Completion.

 

  (l) the definition of “Gold Royalty Agreement” in clause 1.1 of the SPA shall
be varied by replacing “WisdomTree Europe Holdings Limited” with “the Company”;

 

  (m) paragraph 1.17 of Part I of Schedule 4 to the SPA shall be varied by the
addition of the words “and the Company” after “duly executed by the Seller”;

 

  (n) paragraph 3.4 of Part II of Schedule 4 to the SPA shall be varied by the
deletion of the words “and WisdomTree Europe Holdings Limited” after “duly
executed by the Buyer”;

 

  (o) a new paragraph shall be added to paragraph 1 of Part I of Schedule 4 to
the SPA, reading:

 

       “the deed of indemnity to be entered into between the Seller, the Buyer
and the Guarantor in connection with the Release, duly executed by the Seller”;

 

  (p) a new paragraph shall be added to paragraph 1 of Part II of Schedule 4 to
the SPA, reading:

 

       “the deed of indemnity to be entered into between the Seller, the Buyer
and the Guarantor in connection with the Release, duly executed by the Buyer”;

 

  (q) a new paragraph shall be added to paragraph 1 of Part III of Schedule 4 to
the SPA, reading:

 

       “the deed of indemnity to be entered into between the Seller, the Buyer
and the Guarantor in connection with the Release, duly executed by the
Guarantor”; and

 

  (r) paragraph 3.2 of Part II of Schedule 4 to the SPA shall be deleted in its
entirety and replaced with the words “intentionally left blank”.

 

5. CLARIFICATION

For the purposes of clause 5.22 of the SPA, the parties hereby acknowledge and
agree that Completion shall take place at Ordnance House, 31 Pier Road, St.
Helier, JE4 8PW, Jersey.

 

6. GENERAL

 

6.1 Except as expressly set out in clauses 3 to 5 (inclusive) of this Agreement:

 

  (a) the SPA shall continue in full force and effect; and

 

  (b) the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the parties, nor constitute
a waiver or variation of any provision of the SPA, nor any other documents,
instruments and agreements executed or delivered in connection with the SPA.

 

6.2 In the event of a conflict or inconsistency between this Agreement and the
SPA (as amended by this Agreement), the parties agree that the provisions of
this Agreement shall prevail.

 

6.3 A person who is not a party to this Agreement has no rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of
any term of this Agreement.

 

4



--------------------------------------------------------------------------------

6.4 This Agreement may be executed in any number of counterparts, each of which
when executed shall constitute a duplicate original, but all the counterparts
together shall constitute one letter.

 

6.5 This Agreement and any dispute or claim (including non-contractual disputes
or claims) arising out of or in connection with it or its subject matter or
formation shall be governed by and construed in accordance with the law of
England and Wales.

THIS AGREEMENT has been duly executed and delivered as a deed on the date first
stated above.

 

5



--------------------------------------------------------------------------------

EXECUTED as a DEED by

for and on behalf of

ETF SECURITIES LIMITED

    




)


)

 


 

  

 

/s/Graham Tuckwell

Director/Authorised Signatory

 

6



--------------------------------------------------------------------------------

EXECUTED as a DEED

by WISDOMTREE INTERNATIONAL

HOLDINGS LTD acting by:

    




)


)

 


 

  

 

/s/ Peter Ziemba

Director/Authorised Signatory

in the presence of:

Witness’ signature: /s/ Marci Frankenthaler

Name: Marci Frankenthaler

 

Address:

  

245 Park Avenue

35th Floor

New York, NY 10167

Occupation: Attorney

 

EXECUTED as a DEED

by WISDOMTREE

INVESTMENTS, INC. acting by:

    




)


)

 


 

  

 

/s/ Peter Ziemba

Authorised Signatory

in the presence of:

Witness’ signature: /s/ Marci Frankenthaler

Name: Marci Frankenthaler

 

Address:

  

245 Park Avenue

35th Floor

New York, NY 10167

Occupation: Attorney

 

7